                Case 2:20-cr-00041-RAJ Document 33 Filed 02/12/21 Page 1 of 2




1                                                                The Honorable Richard A. Jones
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
8
                                        AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                            NO. CR20-041RAJ
11
                                 Plaintiff
                                                            ORDER CONTINUING TERMS
12
                                                            OF SUPERVISION
13
                            v.
14
       AARON BARNES,
15
                                 Defendant.
16
17
             The Court having found, based on Mr. Barnes’ admissions, that he has violated the
18
     terms of his supervised release as to violations, specifically:
19
             a) Violation #1 Consuming marijuana on or about February 24, 2020, and March
20
                 9, 2020;
21
             b) Violation #2 Consuming phencyclidine (PCP), on or about February 24, 2020,
22
                 and March 9, 2020;
23
             c) Violation #3 Failing to comply with substance abuse treatment by being
24
                 discharged on or about April 6, 2020.
25
             d) Violation #4 Consuming marijuana on or about August 10, 2020;
26
             e) Violation # 6 Consuming marijuana on or about October 16, 2020;
27
28
      Order Continuing Terms of Supervision                               UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      (United States v Barnes, CR20-041RAJ) - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:20-cr-00041-RAJ Document 33 Filed 02/12/21 Page 2 of 2




1           f) Violation #7 Failing to report for substance use testing on July 30, 2020 and
2               September 24, 2020.
3           g) Violation # 8 Consuming marijuana on December 18, 2020, January 13, 2021,
4               and January 27, 2021.
5 HEREBY ORDERS that the terms of the defendant’s supervision shall remain in full
6 effect and force, with the following additional condition added:
7
8           1. The defendant shall complete twenty hours of community service no
9               later than May 9, 2021;
10
            2. The urinalysis testing required as a condition of sentence shall not
11
                include testing for the substance of marijuana hereafter.
12
13
14          DATED this 12th day of February, 2021.
15
16
17
                                                      A
                                                      The Honorable Richard A. Jones
18                                                    United States District Judge
19
20
21
22
23
24
25
26
27
28
     Order Continuing Terms of Supervision                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     (United States v Barnes, CR20-041RAJ) - 2
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
